 



Exhbit 10.4
Restricted Stock Agreement
(Tax Vesting Option)
SCPRS NO. B-_________
     Shares of restricted stock are awarded by Emmis Communications Corporation
(the “Company”) to the Participant named below (the “Participant”) upon the
following terms and conditions:
     1. Definitions. For purposes of this Agreement and any amendments hereto,
the terms defined in the Company’s 2006 Stock Compensation Program which
establishes the terms and conditions of certain Awards (the “Program”) under the
Company’s 2004 Equity Compensation Plan (such Plan, as supplemented by the
Program, the “Plan”), when capitalized, shall have the same meanings as the
meanings ascribed to them for purposes of the Plan, unless a different meaning
is set forth herein, or unless a different meaning is plainly required by the
context. For purposes of this Agreement and any amendments hereto, the following
terms, when capitalized, have the following meanings, unless a different meaning
is plainly required by the context:

         
 
  Participant:                                           
 
       
 
  Address:                                           
 
       
 
  Restricted Stock Participation Percentage   ___%
 
       
 
  Number of Shares Issued                       
 
       
 
  Date of Issuance of Shares   February ___, 2006
 
       
 
  Date of Award:   January 1, 2006
 
       
 
  Restricted Period:   The period beginning with the Date of Award and ending on
the earlier of (A), the date on which the Shares are delivered after January 1,
2007 or (B) the date of termination of the Participant’s employment by the
Company for any reason other than for Cause or (C) such earlier date as the
Committee may determine pursuant to Section 4.

     2. Reference to Plan. The Restricted Stock is awarded pursuant to the Plan,
the terms and conditions of which are incorporated herein by reference. No
amendment of the Plan adopted after the Date of Award shall apply to the
Restricted Shares unless, by its express provisions, it is effective retroactive
to the Date of Award or some earlier date. No such retroactive amendment may,
without the consent of the Participant, adversely affect the rights of the
Participant under this Agreement.
     3. Share Award. The Company has awarded to the Participant, subject to the
terms and conditions of the Plan and subject to the terms and conditions of this
Agreement, shares of Emmis Stock with a value equal to the sum of (i) the
Participant’s Base Restricted Stock Amount divided by 90% of the Initial Value
(rounded up to the nearest full share), and (ii) the Participant’s Excess
Restricted Stock Amount, if any, divided by 80% of the Initial Value (rounded up
to the nearest full share). The Number of Shares Issued is based upon the
Participant’s estimated Program Compensation for the Award Year, but the actual
Share Award shall be based upon the Participant’s actual Program Compensation.
For purposes of determining the amount of Restricted Stock in which a
Participant is vested upon a termination of employment (other than for Cause)
within the first 44 business days of an Award Year, the Company shall use only
the VWAP on the applicable date under clause (i) or (ii) of the definition of
Initial Value. On the Date of Issuance the Company issued a certificate for the
Number of Shares Issued and shall maintain custody of the certificate pursuant
to Section 4.
     4. Restrictions on Transfer. Prior to the expiration of the Restricted
Period, the Participant may not sell, assign or transfer the Restricted Shares,
except as hereinafter provided. The Company shall hold all Restricted Stock
issued to the Participant prior to the expiration of the Restricted Period The
Compensation Committee shall have the authority, in its discretion, to waive the
provisions of Section 5 and to shorten the Restricted Period as to any or all of
the Restricted Shares and thereby to cause ownership of such Restricted Shares
to vest in the Participant at an earlier date, whenever the Compensation
Committee may determine that such action is appropriate by reason of changes in
applicable tax or other laws or by reason of other changes and circumstances
occurring after the Date of Award.
     5. Vesting and Forfeiture.
     (a) On the first day of each pay period during the Award Year, a portion of
the Participant’s Restricted Stock shall vest and not be subject to the
forfeiture provisions, except as provided under Paragraph (b). The amount of
Restricted Stock that vests each pay period shall equal the Participant’s Pay
Period Compensation divided by the applicable percentage of the Initial Value.
If a Participant’s actual Program Compensation for the Award Year exceeds the
estimated Program Compensation used to issue Shares under Section 3,

 



--------------------------------------------------------------------------------



 



Emmis will issue additional Restricted Stock to the Participant in accordance
with Subsection 7(b) and 7(c) of the Program no later than 30 days after the end
of the Award Year. If a Participant’s actual Program Compensation for the Award
Year is less than the estimated Program Compensation, the Participant will
forfeit any Restricted Stock that was issued and not previously vested under
this Subsection. Such forfeited shares will be returned to the Company.
     (b) To the extent a Participant’s shares did not vest under (a) above, as
of the last day of the Award Year, any shares of Restricted Shares previously
issued shall be forfeited and returned to the Company. If the Participant is
terminated for Cause then all Restricted Shares, including vested shares, shall
be forfeited. The provisions of this section shall not be deemed to limit the
authority of the Compensation Committee under Section 4 to declare ownership of
the Restricted Shares fully vested in the Participant due to a change in
applicable laws or other circumstances, notwithstanding the failure of any of
such conditions to be satisfied.
     6. Rights as Stockholder. Upon issuance of the Restricted Shares, during
the Restricted Period, the Participant shall have the rights of a stockholder in
respect of the Restricted Shares.
     7. Delivery of Shares Upon Expiration of Restricted Period. As soon as
reasonably practicable after the earlier of the end of the applicable Award Year
or the Participant’s termination, and subject to Section 10, the Company shall
transfer a certificate in respect to the vested Restricted Shares in the name of
the Participant. Such certificate shall be free from any restrictive legend.
     8. Adjustments for Changes in Capitalization of the Company. In the event
of any change in the outstanding shares of Emmis Stock subsequent to the Date of
Award by reason of any reorganization, recapitalization, stock split, stock
dividend, reverse stock split, share combination, reclassification, merger,
consolidation, asset spin-off or similar event of or by the Company, the number
and class of Restricted Shares awarded pursuant to this Agreement shall be
equitably adjusted by the Compensation Committee, whose determination shall be
conclusive. Any shares of Emmis Stock or other securities received by the
Participant, as a result of any of the foregoing, with respect to Restricted
Shares that are subject to the restrictions contained in Sections 4 and 5 shall
also be subject to such restrictions, and the certificates or other instruments
representing or evidencing such shares or securities shall bear the legend and
be deposited with the Company as provided in Section 6.
     9. Delivery and Registration of Shares of Stock. The Company’s obligation
to deliver shares of Emmis Stock hereunder shall, if the Compensation Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Participant or any other person to whom such shares
are to be delivered, in such form as the Compensation Committee shall determine
to be necessary or advisable to comply with the provisions of the Securities Act
of 1933, as amended, or any other federal, State or local securities
legislation. In requesting any such representation, it may be provided that such
representation requirement shall become inoperative upon a registration of such
shares or other action eliminating the necessity of such representation under
such Securities Act or other securities legislation. The Company shall not be
required to deliver any shares under this Agreement prior to (i) the admission
of such shares to listing on any stock exchange on which the shares of Emmis
Stock may then be listed, and (ii) the completion of such registration or other
qualification of such shares under any state or federal law, rule or regulation,
as the Compensation Committee shall determine to be necessary or advisable.
     10. Withholding Tax. Each pay period during the calendar year in which the
Restricted Stock is issued Emmis will include the portion of the Participant’s
Restricted Stock that vested as non-cash compensation and will withhold taxes on
that amount from the cash portion of the Participant’s paycheck. Prior to the
delivery of any certificates pursuant to Section 7, the Company shall have the
right to require the Participant or other person receiving the Restricted Shares
to pay the Company the amount of any taxes which the Company is required to
withhold with respect to the Restricted Shares or, in lieu thereof, to retain,
or sell without notice, a sufficient number of the Restricted Shares held by it
to cover the amount required to be withheld. The Company shall have the right to
deduct from all dividends paid with respect to the Restricted Shares the amount
of any taxes which the Company or any Affiliate is required to withhold with
respect to such dividend payments.
     11. Notices. All notices hereunder to the Company shall be delivered or
mailed to it addressed to the Secretary, Emmis Communications Corporation, One
Emmis Plaza, 140 Monument Circle, Suite 700, Indianapolis, Indiana 46204. All
notices hereunder to the Participant shall be delivered personally or mailed to
the Participant’s address noted above. Such addresses for the service of notices
may be change at any time provided written notice of the change is furnished in
advance to the other party.
     12. Plan and Plan Interpretations as Controlling. The Restricted Shares and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. All determinations and
interpretations of the Compensation Committee shall be binding and conclusive
upon the Participant or his legal representatives with regard to any question
arising hereunder or under the Plan.
     13. Participant’s Service. Nothing in this Agreement shall limit the right
of the Company or any of its affiliates to terminate the Participant’s service
as a director, officer or employee, or otherwise impose upon the Company or any
of its affiliates any obligation to employ or accept the services of the
Participant.

 